Citation Nr: 1128187	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  05-36 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for cervical spine, degenerative disc disease (DDD).

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to an initial rating in excess of 10 percent for lumbar spine, DDD.

4.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from December 1969 to July 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from  rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In May 2009, the Board remanded these matters to the RO to schedule the Veteran for hearing before a member of the Board at the RO,  as was requested by the Veteran in his June 2007 substantive appeal.  In a March 2010 written correspondence, the Veteran indicated that he no longer wanted a hearing and to forward his case to the Board for a decision.  Accordingly, the Veteran's hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2010).

Because the claims for higher initial rating on appeal follow the grants of service connection, the Board has characterized these matters in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities).

The issues of service connection for cervical spine, DDD, and for higher initial ratings for service-connected lumbar spine, DDD, and for radiculopathy of the right lower extremity are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim decided herein has been accomplished.

2.  The medical evidence reflects that the Veteran does not have a right shoulder disorder.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disorder are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a January 2005 pre-rating letter provided notice to the Veteran of the  evidence and information needed to substantiate his claim for service connection for a right shoulder disorder (claimed as a right arm injury) on appeal.  This letter also informed the Veteran of what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter further requested that the Veteran submit any additional information or evidence in his possession that pertained to his claims.  The March 2005 RO rating decision reflects the initial adjudication of the claim for service connection for a right shoulder disorder.  Hence, the January 2005 letter-which meets all four of Pelegrini's content of notice requirement- also meets the VCAA's timing of notice requirement.

While the Veteran was not provided information regarding disability ratings and effective dates until a March 2006 notice letter, on these facts, such omission is not shown to prejudice the Veteran.  As the Board's decision herein denies the claim for service connection for a right shoulder disorder, no disability rating or effective date is being, or is to be, assigned.  Hence, there is no possibility of prejudice to the Veteran under the notice requirements of Dingess/Hartman. 

Additionally, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal. Pertinent medical evidence of record includes the Veteran's service treatment records (STRs), VA medical records, private medical records and the reports of January and March 2006 VA examinations. Also of record and considered in connection with the appeal is a January 2006 Decision Review Officer informal conference report, as well as various written statements provided by the Veteran as well as by his representative, on his behalf.  Contrary to the Veteran's representative's contentions in the May 2011 written brief presentation, there is no evidence of a current right shoulder disability; therefore, under the circumstances, an additional VA examination and/or opinion is not necessary.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim(s).  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual background

The Veteran's STRs do not demonstrate complaints, findings, treatment or a diagnosis of a right shoulder disorder.  The Veteran's July 1971 separation physical examination reflects that the Veteran's neck, spine, and upper extremities were evaluated as clinically normal.  It was noted in a May 1985 National Guard medical record that the Veteran tripped in hole, possible pulled muscle, but no reference was made to the Veteran's right shoulder being injured.  A September 1996 National Guard medical record notes that the Veteran was using a chain saw, slipped on limb, and fell on the left shoulder which was painful.  He was assessed with strain, left deltoid.  Subsequent National Guard medical records are negative for complaints, findings, treatment or diagnosis of a left or right shoulder disability.

Private medical records from C. M. Cobbold, M.D, dated from August 2001 to April 2002 reflect that the Veteran was seen for complaints regarding his low back and lumbar spine.  They are negative for complaints, findings, or diagnosis of a right shoulder disorder.   

In an October 2002 private medical record, Dr. Cobbold noted that the Veteran complained of some back pain in his neck and down his right arm.  He denied any injury.  He did a lot of lifting at work. The pain in his right arm and neck was somewhat new.  The assessment was right arm pain and right-sided neck pain, possibly related to some cervical degenerative joint and disc disease and/or just muscular strain.  

In a January 2003 private medical record, Dr. Cobbold, noted that the Veteran complained of persistent right-sided neck, upper back and shoulder pain with some radiation down into his arms.  He could not explain the pain in this area.  He denied any acute injury.  He has had several motor vehicle accidents in the remote past.  A contemporaneous MRI report of the cervical spine reflects an impression of disc disease at C4/5, 5/6, and 6/7, predominately on the right.  The assessment was cervical myofasciitis need to rule out underlying cervical disc disease, radicular pain, right arm, and probable right shoulder bursitis.  

Sandhills Orthopaedic and Spine Clinic medical records dated from January 2003 to December 2005 reflect that the Veteran was seen for complaints of neck and right arm pain, which he had problems with for the past couple of years.  He was initially assessed with cervical disc disease with progressive assessments of significant cervical and lumbar DDD, cervical spine DDD with right arm radiculopathy, 

A December 2005 Social Security Administration orthopedic examination report reflects that the Veteran had a history of lumbar spine disorders and that he was now having pains in his cervical spine, with neck pain going down into his right hand and that it hurts to turn his neck to the right.  The diagnosis was DDD of the entire spine.  There were no complaints pertaining to his right shoulder.

A January 2006 private medical record from Pinehurst surgical clinic reflects that the Veteran complained of constant neck pain for the past two to three years.  the Veteran reported that he fell while in the National Guard.  The assessment noted that the Veteran was seen for his right arm and neck pain and pain through his right shoulder blade.  The findings were significant for right paracentral disc at C4-5 level and then foraminal stenosis and disc herniations at the C5-6 and 6-7 levels.  Clinically, it appears that the Veteran's symptoms are more C7 mediated with his triceps weakness and sensory deficits.  

A January 2006 VA joints examination report reflects that the VA examiner reviewed the claims file.  After performing a thorough physical examination and X-rays of the shoulder were normal, bilaterally, the VA examiner opined that the objective evidence does not support a diagnosis for the shoulders at this time.  

VA medical records from October 2007 to August 2009 reflect that the Veteran had complaints of neck pain with radiation. 



III.   Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).
 
In this case, the evidence of record fails to support a finding that the Veteran is diagnosed with a right shoulder disorder.  Although, a January 2003 private medical record assessed the Veteran with probable right shoulder bursitis, subsequent medical records and examinations fail to show he has a right shoulder disorder.  In this regard, the January 2006 VA examiner clearly opined that the Veteran did not have a diagnosed right shoulder disorder, despite the Veteran's complaints of pain. VA adjudicators are not free to ignore or disregard the medical conclusions of VA medical professionals, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  There is no medical evidence or opinion of record to the contrary.

Moreover, most of the medical records suggest that the Veteran's pain in his right upper extremity is radiating from his non service-connected cervical spine disabilities.  The Board points out that, like other symptoms, pain, alone, without a diagnosed or identifiable underlying malady or disability, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Thus, the Board finds that the medical evidence in this case fails to establish the Veteran has a current right shoulder disorder, and neither he nor his representative has presented, identified, or even alluded to the existence of any such evidence.  

As indicated above, Congress has specifically limited entitlement to service connection for disease or injury incurred or aggravated in service to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where, as here, competent evidence does not establish the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim for service connection for a right shoulder disorder must be denied because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.

The Board has considered the Veteran's statements, and his representative's statements on his behalf.  The Veteran and his representative are each competent as a lay person to report that on which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran and his representative  are not competent to offer medical opinion as to a diagnosis of claimed disability, as there is no evidence of record that they have specialized medical knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, their statements do not constitute competent medical evidence for the purpose of establishing a current disability.

In sum, the Board finds that there is no competent evidence to support a finding that the Veteran has a right shoulder disorder upon which to predicate a grant of service connection.  Accordingly, the benefit of the doubt doctrine of 38 U.S.C.A. § 5107(b) is not for application in this case and the Veteran's claim for service connection for a right shoulder disorder must be denied.


ORDER

Service connection for a right shoulder disorder is denied.



REMAND

With regard to the claim for service connection for cervical spine, DDD, the Board finds that there are conflicting medical opinions as regarding a nexus to service.  In a January 2006 VA joints examination, the VA examiner opined that the Veteran's cervical spine disability is less likely than not due to in-service injuries.  The rationale was that the service treatment records did not reveal any medical care for a cervical spine condition.  An injury in 1986 instructed the Veteran to return for further follow-up if his shoulder strain had not improved.  The VA examiner referred to a January 2003 medical record from Dr. Cobbold showing that the Veteran had at least one, if not more, motor vehicle accidents, which led to an MRI showing DDD of C4 through C7.  The VA examiner concluded that despite the Veteran's contention that he did not injure his neck in that motor vehicle accident, the primary care provider's notes seem to indicate that he did and this motor vehicle accident was not related to military active duty.  However, a February 2006 VA peripheral nerve examination reflects that the VA examiner reviewed the claims file, noting that the Veteran received several injuries to his lower back in service, to include once in Vietnam and once on training duty in the Reserves when he fell into a hole.  The VA examiner opined that the Veteran's cervical spine degenerative disease is at least as likely as not caused by, or the result of his back injuries while on active duty in the military. 

The Board also notes that a July 2007 Social Security Administration disability determination granted the Veteran disability benefits for severe DDD of the cervical and lumbar spine with L4-5 radiculopathy.  The corresponding report noted that the Veteran describe his working in a manufacturing plant from 1990 to 2005 as a weber operator.  The plant made paper bags and he was responsible for lifting, the heaviest weight was about 60 pounds, frequently lifting about 25 pounds.

In light of the above, the Board finds that an additional VA examination is warranted by a panel of physicians with the appropriate expertise to clarify the medical evidence of record and reconcile the conflicting medical opinions.

Additionally, in a September 2010 letter, the Veteran stated that his service connected disabilities had gotten worse.  The Board notes that the Veteran last underwent a VA examination of his service-connected lumbar spine, DDD and radiculopathy of the right lower extremity in March 2006.  Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected lumbar spine, DDD, and radiculopathy of the right lower extremity on appeal, more contemporaneous examinations are warranted, with findings responsive to all applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  The Board notes in regards to the lumbar spine disability, the examination report should set forth specific findings responsive to all applicable rating criteria as well as 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202, 205-207 (1995).

The Veteran also stated that he had two MRIs on his back and spine in the past year and that the pain clinic at the Dorn VA medical center (VAMC) in Columbia, South Carolina ran some tests.  Therefore, prior to arranging for the Veteran to undergo further examination, the RO/AMC should obtain and associate with the claims file all outstanding VA records.  The claims file currently includes outpatient treatment records from the Columbia, South Carolina VAMC, dated through April 2010.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992). Hence, the RO must obtain all outstanding, pertinent medical records from the Columbia VAMC, dated from April 2010 to the present.

To ensure that all due process requirements are met, and that the record before the examiner is complete, the AMC/RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The AMC/RO should also specifically request that the Veteran provide authorization to enable VA to obtain treatment records from the neurosurgeon, Dr. Randy Kritzer, that he identified in a September 2010 letter.

Accordingly, these matters are REMANDED for the following actions:

1.  The AMC/RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to any of the claims on appeal that is not currently of record.  The RO should specifically request that he provide sufficient information and authorization to obtain all medical records from the neurosurgeon, Dr. Randy Kritzer, that the Veteran identified in a September 2010 letter.

If, in the alternative, appellant wants to obtain and submit these records, he may do so.  To the extent that records are sought but not obtained, the claims file should contain documentation of the efforts.  Moreover, appellant and his representative should be informed of the inability to obtain records pursuant to applicable regulations.

2.  The RO/AMC should obtain from the Columbia, South Carolina VAMC all outstanding, pertinent medical records from April 2010 to the present, to include all MRI reports as indicated by the Veteran above.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Then, the RO/AMC must obtain an etiological opinion from a panel of two physicians, with the appropriate expertise.  The entire claims file must be made available and reviewed by the VA examiners.  If an examination is warranted to obtain the requested opinion, such should be scheduled by the RO/AMC.

The examiners are requested to provide a consensus opinion regarding whether the Veteran's cervical spine, DDD is at least as likely as not (a 50 percent or greater probability) related to the Veteran's military service, to include a fall during Reserve service or to any incident therein.  The examiners are requested to comment on the Veteran's prior motor vehicle accidents mentioned in the January 2003 private medical record and the Social Security Administrations' July 2007 disability determination and corresponding report, noted above.

A complete rationale for all opinions must be provided.  If the examiners cannot provide the above requested opinions without resort to speculation, or a consensus opinion cannot be achieved, supporting rationale must be provided.

4.  The Veteran should be scheduled for a VA spine and a VA nerve examination, by examiner(s) with the appropriate expertise, to determine the severity of the Veteran's service-connected lumbar spine, DDD, and radiculopathy of the right lower extremity.  The entire claims file must be provided to each examiner designated to examine the Veteran, and the examination reports should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished (to include x- rays), and all clinical findings reported in detail.

The VA examiner performing the VA spine examination should conduct range of motion testing of the low back, expressed in degrees.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination associated with the low back.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the low back due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

Further, the examiner(s) should indicate whether any current muscle spasm or guarding is severe enough to result in an abnormal gait, or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The examiner should also indicate whether the Veteran has any ankylosis of the spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable. Incapacitation, to the extent identified, should be set out.

The VA examiner performing the VA nerve examination should be advised that the purpose of this examination is to determine the current nature and severity of the Veteran's service-connected radiculopathy of the right lower extremity.  The examiner should indicate the nature and extent of impairment to the nerve group, and to the extent possible identify the nerve group or groups affected.  Such description should include whether there is complete or incomplete paralysis of the identified nerve group(s).

Each examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

5.  Thereafter, the RO/AMC should readjudicate the claims for service connection for cervical spine, DDD and for initial higher ratings for lumbar spine, DDD, and for radiculopathy of the right lower extremity, in light of all pertinent evidence and legal authority.  Regarding the claims for initial higher ratings, the AMC/RO must discuss whether "staged" ratings are warranted pursuant to Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) and document specific consideration of 38 C.F.R. §§ 4.40, 4.45 and 4.59 factors and DeLuca v. Brown, 8 Vet. App. 202, 205-207 (1995).

6.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC that contains notice of all relevant actions taken.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


